                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



JAMES S. ARMSTRONG III ET AL.                                  CIVIL ACTION


VERSUS                                                         NO: 18-9977


MARRIOT HOTEL SERVICES INC. ET AL.                             SECTION: “H”




                              ORDER AND REASONS
       The Court now examines subject matter jurisdiction sua sponte. Plaintiffs
have failed to adequately plead diversity jurisdiction in their Complaint.
Accordingly, Plaintiffs shall amend their Complaint to correct this jurisdictional
defect within 20 days of the entry of this Order.
       This Court is duty-bound to examine the basis of subject matter
jurisdiction sua sponte.1 Subject matter jurisdiction in this case is premised
upon diversity of citizenship.2 Cases arising under § 1332 require, inter alia,


       1
          Lane v. Halliburton, 529 F.3d 548, 565 (5th Cir. 2008) (citing Union Planters Bank
Nat'l Ass'n v. Salih, 369 F.3d 457, 460 (5th Cir. 2004)).
       2
          See 28 U.S.C. § 1332.


                                             1
complete diversity of citizenship.3 "The concept of complete diversity requires
that all persons on one side of the controversy be citizens of different states than
all persons on the other side."4
       For purposes of diversity jurisdiction,"[t]he citizenship of a limited
partnership is based upon the citizenship of each of its partners."5 Accordingly,
the party invoking federal jurisdiction must list the citizenship of each member
of a limited partnership to properly allege diversity of jurisdiction.6 A corporation
is deemed to be a citizen of every state in which it has been incorporated and of
the state where it has its principal place of business.7 Thus, "[i]n cases involving
corporations, allegations of citizenship must set forth the state of incorporation
as well as the principal place of business for each corporation."8 A party's
citizenship "cannot be established argumentatively or by mere inference."9


       3
           Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (citations omitted).
       4
           McClaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal
quotation marks and citations omitted).
        5
           Harvey v. Grey Wold Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
        6
           Bona Fide Demolition & Recovery, LLC v. Crosby Constr. Co. of Louisiana, Inc., No.
07–3115, 2009 WL 413504, at *1 (E.D. La. Feb. 18, 2009) (citations omitted); see also Pyramid
Transp., Inc. v. Greatwide Dallas Mavis, LLC, No. 12–0149, 2013 WL 840664, at *6 (N.D. Tex.
Mar. 7, 2013) ("The citizenship of each member of a limited liability company must be alleged."
(citations omitted)); Toney v. Knauf Gips KG, No. 12–638, 2012 WL 5923960, at *1 (M.D. La.
Oct. 25, 2012) ("[T]o properly allege the citizenship of a limited liability company . . . the party
asserting jurisdiction must identify each of the entity's members . . . and the citizenship of each
[member]." (internal footnote and citations omitted)).
        7
           See 28 U.S.C. § 1332(c)(1).
        8
            Getty Oil, 841 F.2d at 1259 (emphasis added) (citation omitted).
        9
           Illinois Cent. Gulf R.R. Co., v. Pargas, Inc., 706 F.2d 633, 636 (5th Cir. 1983) (internal
quotation marks and footnote omitted).


                                                 2
      In their Complaint, Plaintiffs refer to one Defendant as HMC Hotel
Properties II Limited Partnership ("HMC"). They then state that HMC is a
corporation. Plaintiffs do not properly plead the citizenship of HMC regardless
of its status as a limited partnership or corporation, failing to list its members
or its principal place of business. Accordingly, the Court cannot determine the
citizenship of Defendant HMC and therefore cannot determine whether it has
jurisdiction.
      Likewise, Plaintiffs fail to allege the principal place of business of
Defendant Marriott Hotel Services Inc., merely stating that it is a Delaware
corporation. Accordingly, the Court cannot determine the citizenship of
Defendant Marriot Hotel Services Inc. and therefore cannot determine whether
it has jurisdiction.
      Plaintiff's failure to properly allege citizenship is not fatal.10 28 U.S.C. §
1653 provides that "[d]efective allegations of jurisdiction may be amended, upon
terms, in the trial or appellate courts." A district court's decision to permit
amendment under § 1653 turns on the nature of the jurisdictional defect.11
Where "jurisdictional problems are of the 'technical' or 'formal' variety, they fall
squarely within the ambit of § 1653."12 Thus, amendment should be allowed
where "'diversity jurisdiction was not questioned by the parties and there is no



      10
          See Whitmire v. Victus Ltd., 212 F.3d 885, 887 (5th Cir. 2000) (citation omitted).
      11
          Id. at 888.
      12
          Id.


                                              3
suggestion in the record that it does not in fact exist.'"13 The record in this
matter does not reveal, nor has any party argued, that diversity jurisdiction is
not present. Accordingly, Plaintiffs are granted leave to amend their Complaint
to allege "distinctly and affirmatively" the jurisdictional facts that give rise to
diversity jurisdiction.


                                        CONCLUSION
       For the foregoing reasons, the Court finds that Plaintiffs have failed to
adequately allege diversity of citizenship. Plaintiff s are granted leave to amend
their Complaint within 20 days from the entry of this Order. Failure to file
timely an amended notice will result in dismissal for lack of subject matter
jurisdiction.




              New Orleans, Louisiana, on this 29th day of October, 2018.




                                           ______________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE



        Stafford v. Mobil Oil Corp., 945 F.2d 803, 806 (5th Cir. 1991) (quoting Leigh v. Nat'l
       13

Aeronautics & Space Admin., 860 F.2d 652, 653 (5th Cir. 1988)).


                                              4
